Citation Nr: 0903792	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Milwaukee, Wisconsin Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied a TDIU.  In April 2008, and again in 
July 2008, the Board remanded the claim to the RO for 
additional action.

The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The veteran's service-connected low back and hearing loss 
disabilities make him unsuitable for physically demanding 
employment; but do not preclude full time work that is 
sedentary.

2.  The veteran's service-connected low back and hearing loss 
disabilities do not make him unable to secure or follow all 
types of substantially gainful occupations.


CONCLUSION OF LAW

The veteran's combined disability due to service-connected 
low back disability and hearing loss does not warrant the 
assignment of a TDIU, to include on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321(b)(1), 
and Part 4, including §§ 4.1, 4.2, 4.10, 4.16(a) and (b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

The veteran is seeking a TDIU, contending that his service-
connected disabilities make him unable to work.  VA assigns 
disability ratings for service-connected disabilities by 
evaluating the extent to which a disability adversely affects 
a veteran's ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  VA 
regulations allow for the assignment of a TDIU when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

The veteran has a service-connected low back disability, 
described as residuals of back injury with degenerative joint 
disease.  Effective from February 7, 1975, the RO assigned a 
20 percent rating for that disability.  In April 2008, the 
Board granted, effective January 30, 2007, an increase to a 
40 percent rating for the low back disability.  The RO 
executed that increase in an October 2008 rating decision.  
The veteran also has service-connected bilateral hearing 
loss, rated as 0 percent disabling.  The current combined 
rating for the veteran's service-connected disability is 40 
percent.  A 40 percent combined rating does not meet the 
criteria for the TDIU under 38 C.F.R. § 4.16(a).

In April 2008, the Board noted evidence concerning the 
veteran's disabilities and employment history, and remanded 
the TDIU claim to the RO to refer the TDIU issue to an 
appropriate VA official for consideration of a TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  Later in 
2008, the RO returned the claims file to the Board, without 
any indication that the RO had referred the case for 
consideration of an extraschedular TDIU.  In July 2008, the 
Board again remanded the case to the RO to refer the case for 
consideration of an extraschedular TDIU.

The RO referred the case to the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU.  In 
October 2008, the Director of the Compensation and Pension 
Service reviewed the case and issued a report of his review 
and decision.  The Director concluded that the veteran was 
not entitled to a TDIU on an extraschedular basis.  The Board 
will consider in detail both the Director's decision, and the 
assembled evidence regarding the veteran's disabilities and 
work history.

The veteran's education was through completion of high 
school.  On a VA medical examination in January 1976, the 
veteran reported that, after separation from service in 1973, 
he had worked for about a year as a steel brake pressman.  
He indicated that he had slipped and twisted his back in 
1975, and that he had not been able to find suitable 
employment since then.  The examiner indicated that the 
veteran's back strain produced "significant, though mild, 
impairment of occupation and recreation."

On VA examination in March 1978, the veteran reported that he 
had previously worked full time as a shipping clerk, and that 
he was presently unemployed.  He reported a history of 
intermittent low back pain since service, and worsening pain 
in recent months.  Lumbosacral spine x-rays showed moderate 
degenerative changes.  The examining physician did not 
observe any paravertebral muscle spasm.  A straight leg 
raising test was negative.  The examiner's impression was 
degenerative arthritis of the lumbar spine, with no evidence 
of physical disability.

In January 1981, the veteran received VA mental health 
treatment for symptoms of depression and irritability.  At 
that time, he reported that he had been fired from two jobs 
in shipping, and had quit other jobs, because he was unable 
to do the work.

On VA examinations in June and July 1987, the veteran 
reported a fourteen year history of low back pain, and a two 
year history of radiation of back pain into his right leg.  
He indicated that he had no difficulty walking, but that low 
back pain had caused him to stop running a few years earlier.

A private orthopedist evaluated the veteran's back in May 
1989.  The veteran reported that he was unemployed because of 
back problems.  He stated that he had previously worked in 
various jobs, including as a warehouseman, but that he had 
not worked for a couple of years.  He reported that he had 
somewhat of a learning disability, and that it had been hard 
for him to be re-educated for other types of work. The 
orthopedist found that the veteran had degenerative lumbar 
disc disease and degenerative lumbar joint disease.  The 
orthopedist stated that the veteran had significant 
disability due to his back problems.  The orthopedist 
expressed the opinion that the veteran should not work at a 
job that involved any significant bending or twisting, or any 
lifting of more than twenty pounds.  The orthopedist 
recommended that the veteran receive vocational 
rehabilitation.  The orthopedist expressed that the veteran's 
overall disability would be greater than that produced by his 
low back if it was not possible for him to obtain appropriate 
work.

On VA orthopedic examination in November 1989, the veteran 
reported that he had been unemployed for four years.  He 
indicated that his most recent job had been as a manager for 
a fish company.  He stated that he could not endure heavy 
lifting beyond 40 pounds.

Reports of medical treatment from private sources in 2001 to 
2003, and VA facilities from 2004 to 2007, reflect the 
veteran's ongoing low back pain and impairment.

In September 2004, the veteran wrote that his low back 
disability had continued to worsen.  He stated that lifting 
and many other physical activities were impossible or very 
painful.  He indicated that his low back disorder had made 
employment impossible for most of the preceding twenty years.  
He explained that all of the jobs he had held had required 
some lifting, pushing, or pulling.  He stated that he was not 
skilled in using machines such as computer keyboards and cash 
registers.  He reported that he had considerable difficulty 
learning and retaining information from reading.  He asserted 
that his hearing loss also caused difficulty, and made it 
almost impossible to get a job.

The veteran's wife submitted a statement in September 2004 
describing the effects of the veteran's disabilities.  She 
reported that the veteran's low back pain sometimes made him 
limp, and sometimes made him unable to stand completely 
upright.  She stated that his back pain sometimes made it 
necessary for him to sleep in a recliner instead of a bed.  
She noted that his back pain necessitated many adjustments, 
such as stopping to stretch frequently during prolonged car 
travel, and selecting items such as a vehicle, footwear, and 
a vacuum cleaner based on comfort considerations.  She also 
indicated that the veteran avoided using the telephone, 
because he could not hear the other person.

On VA examination in September 2004, the veteran reported 
that his back problem had seriously interfered with his 
ability to hold a job, and that he had not held a steady job 
for 30 years.  He stated that when he held jobs, he had 
exacerbations of back pain, and employers dismissed him as 
unsuitable.  He reported having constant low back pain, with 
flare-ups of more severe back pain occurring about weekly, 
and lasting one or two days.  He stated that during flare-ups 
he had to stop his current activity and rest.  He related 
that he walked two to seven miles per day, but that he could 
not participate in sports.  He indicated that back pain 
interfered with sleep, and affected his activities every day.  
The examiner observed that the veteran walked with a slightly 
antalgic gait, and that his paraspinal muscles were in 
moderate sustained contraction.  The range of motion of the 
veteran's low back was limited in all directions by pain.

In an October 2004 claim for a TDIU, the veteran reported 
that he had not worked full time since 1986.  He indicated 
that he had engaged in part time self employment involving 
firewood in 1989 and 1990.  He related having held clerk, 
laborer, and meat cutter jobs in 1993, 1996, and 1997.  He 
indicated that most of those jobs had part time or variable 
hours, and that each job lasted from less than a month to a 
few months.  He indicated that, in recent years, when he 
looked into employment, potential employers refused to accept 
an application from him because of his back condition.

The veteran submitted a statement from the United States 
Social Security Administration that showed his earnings from 
1963 to 2002.  The statement showed a steep drop-off in 
earnings after 1981, with no earnings in several years in the 
1980s and 90s, and no earnings at all after 1997.

In an August 2005 notice of disagreement, the veteran wrote 
that his last job had been as a meat cutter, and that the job 
had ended when it became too painful to lift heavy containers 
or stand for prolonged periods.  He reported that since 1997 
he had sought some part time employment, but had not been 
hired after he told prospective employers about his back 
condition.  He stated that his worsening hearing loss made it 
difficult to hear speech, and that this would also make it 
difficult to get and hold a job.  In a February 2006 
substantive appeal, the veteran again asserted that he could 
not work because of his disability, chiefly his constant back 
pain.


On VA examination in January 2007, the veteran reported that 
he was not employed.  He stated that he had worked in various 
jobs, most recently four to five years earlier, as a meat 
cutter.  He related that back pain had made him unable to 
continue in the jobs he had held.  The examining physician 
observed that the veteran had an antalgic gait, guarding in 
the low back muscles, and that pain with motion of the low 
back.  The examiner expressed that she would not recommend 
that the veteran work in heavy or moderate work, but that he 
appeared capable of performing sedentary or light work.

In a September 2007 statement, the veteran's representative 
asserted that the veteran had extremely limited education and 
employment history, and that he had no transferable skills 
for, or prior history of, sedentary work or light work.  
The representative noted that the veteran's Social Security 
earnings statement showed total income of approximately 
$20,000 over the twenty year period from 1983 to 2003.  The 
representative also noted that the veteran's hearing loss 
interfered with the veteran's ability to communicate, 
including by telephone.  The representative argued that the 
combined effects of the veteran's low back disability and 
hearing loss disability precluded him from holding a gainful 
occupation.

In the October 2008 review of the veteran's case, the 
Director of the VA Compensation and Pension Service noted 
that the veteran's lumbar spine disability was rated as 
40 percent disabling, and that his bilateral hearing loss was 
rated as 0 percent disabling.  The Director mentioned reports 
of the veteran's work history as a laborer, manager of a fish 
company, meat cutter, clerk, firewood seller, janitor, and 
maintenance worker.  The Director noted the VA physician's 
January 2007 opinion that the veteran should not do strenuous 
or moderate work, but was not precluded from sedentary or 
light work.  The Director pointed out that the veteran's 
employment history included a position as a manager.  The 
Director found that the evidence did not show that the 
veteran was cognitively impaired.  The Director concluded 
that the veteran was not entitled to a TDIU on an 
extraschedular basis.

The veteran has asserted, and has submitted supporting 
evidence, that his low back disability and hearing loss make 
him unable to retain a substantially gainful occupation.  In 
light of the evidence, the Board had the case referred to the 
Director of the VA Compensation and Pension Service to 
consider whether a TDIU was warranted on an extraschedular 
basis.  The Director concluded that the veteran's service-
connected disabilities did not preclude him from holding 
substantially gainful employment that is sedentary.

The veteran has stated that he has difficulty with reading, 
learning, and using a keyboard.  He has suggested that these 
difficulties and the limits of his education keep him from 
obtaining or retaining sedentary jobs.  There is no objective 
evidence, however, as to the existence or extent of any 
mental or fine motor skill deficits in the veteran.  The 
veteran's hearing impairment, and the limit of his education 
to the high school level, reasonably can be expected to limit 
the range of sedentary jobs available to him.  The Board does 
not accept, however, that those factors rule out all types of 
sedentary employment in his case.

The veteran has not had frequent hospitalizations for his 
service-connected low back disability and hearing loss.  
Those disabilities interfere with and reduce his employment 
options, but the interference is not to an extent that can be 
characterized as marked, and the disabilities do not preclude 
him from holding all types of substantially gainful 
occupations.  The preponderance of the evidence is against 
the assignment of a TDIU on an extraschedular basis.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In letters dated in April 2004 and March 2006, the RO 
provided the veteran notice with regard to claims for service 
connection for disabilities.  For an increased rating claim, 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO did not provide such notice in this case; nor did the 
RO provide notice regarding the requirements for a TDIU 
before the RO adjudicated the veteran's claim for a TDIU.  
Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, 22 Vet. App. at 49.

In an April 2004 letter regarding the veteran's claims for 
service connection for disabilities, the RO explained that 
the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  In the February 2005 
rating decision, in which the RO denied entitlement to a 
TDIU, the RO notified the veteran of the requirements for a 
TDIU, including the requirement that service-connected 
disabilities make the claimant unemployable, the combined 
disability rating requirements for a TDIU under 38 C.F.R. 
§ 4.16(a), and the possibility of a TDIU on an extraschedular 
basis, under 38 C.F.R. § 4.16(b), when exceptional 
circumstances exist.  The December 2005 statement of the 
case, and supplemental statements of the case issued in March 
2006 and October 2008, also provided the veteran with the 
applicable regulations regarding the assignment of a TDIU, on 
both schedular and extraschedular bases.  Those statements 
also informed the veteran that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the TDIU 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, 
based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the veteran what was necessary to 
substantiate his TDIU claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
that claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


